Citation Nr: 1613398	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  09-47 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability

3.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1971 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In July 2014, the Board remanded the appeals of the issues of entitlement to service connection for gout, a bilateral foot disability, a bilateral shoulder disability, and a skin disability for further development.  Following the performance of such development, in a June 2015 rating decision, the Appeals Management Center (AMC) granted service connection for arthritis of the left foot, seborrheic dermatitis, and gout of the left great toe, awarding a noncompensable evaluation effective September 18, 2007, a noncompensable evaluation effective July 31, 2009, and a 20 percent evaluation effective September 18, 2007, respectively.  The Veteran has not disagreed with the disability ratings or the effective dates assigned, and therefore, these matters have been resolved and are not in appellate status at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  The remaining appeals have been returned to the Board for appellate review.

As will be discussed in further detail below, in response to correspondence notifying the Veteran of the date and time of his Travel Board hearing regarding the aforementioned appeals, the Veteran submitted an attached form indicating that he wished to withdraw his appeal.  

The issues of whether new and material evidence has been submitted sufficient to reopen claims of entitlement to service connection for a left and right shoulder disability and a right foot disability were raised by the Veteran's representative in a January 2016 Appellant's Post-Remand Brief.  As adjudication of these issues has not yet been undertaken by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

In a June 2014 written statement, responding to a May 2014 letter from VA notifying the Veteran of the date, time, and place of his scheduled Travel Board hearing, prior to promulgation of a final decision by the Board on these matters, the Veteran withdrew his appeals seeking service connection for bilateral shoulder disability and a right foot disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In response to a May 2014 letter notifying the Veteran of the date, time, and place of his scheduled Travel Board hearing, the Veteran returned the attached form indicating that he wished to withdraw his appeal.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Although the Board subsequently remanded these issues for further development, the request to withdraw the present appeals was received by the Board prior to the issuance of a final decision by the Board on these matters.  Additionally, such request was in writing and included the Veteran's name and VA file number, as required by 38 C.F.R. § 20.204(b)(1).  The filing, then, effectively withdrew the relevant Notice of Disagreement (NOD) and Substantive Appeal, as per 38 C.F.R. § 20.204(c), and accordingly, the Board finds that no allegation of error of fact or law remains for consideration with regard to the issues here on appeal.

The Board notes that there is no regulatory provision for reviving a withdrawn appeal once the appeal period has expired.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) (when a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable).  Here, the determinations on appeal were sent to the Veteran in 2008 and 2010, and the appeals were withdrawn in June 2014, more than one year following the rating decision.  Hence, there could be no revocation, or new submission of a timely NOD, once the withdrawal was received.  See 38 U.S.C.A. § 7105(b).  Additionally, while the Court has held that VA may waive the need for the timely filing of a Substantive Appeal by treating an appeal as if it were timely filed, the Court specifically found that the statutory and regulatory language allowing for such an interpretation, "stands in stark contrast to the statutory language mandating that claimants file a timely NOD."  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  38 U.S.C.A. § 7105 states that a claimant "shall" file an NOD within one year from the date on which the agency of original jurisdiction mails notice of the unfavorable decision, or else the decision "shall become final."  Without a timely NOD with the unfavorable determination by the agency of original jurisdiction, the Board has no jurisdiction to consider the merits of an appeal of such determination. 38 U.S.C.A. §§ 7105(c), 7108.  See Marsh v. West, 11 Vet. App. 468 (1998).

The Board, therefore, does not have jurisdiction over the appeals of the claims for entitlement to service connection for bilateral shoulder and right foot disabilities, and they must be dismissed.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal seeking entitlement to service connection for a left shoulder disability is dismissed.

The appeal seeking entitlement to service connection for a right shoulder disability is dismissed.

The appeal seeking entitlement to service connection for a right foot disability is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


